— In a proceeding to confirm an arbitrator’s award, petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Meade, J.), dated May 12, 1983, as, in effect, dismissed the proceeding as moot. H Judgment reversed, insofar as appealed from, on the law, with costs, and petition granted to the extent of confirming the award of the arbitrator, Mardon R. Israel, dated November 26, 1982. H Petitioner’s application to confirm the arbitrator’s award was timely (CPLR 7510) and respondent failed to advance any of the statutory grounds for vacating or modifying the award (CPLR 7511). Therefore, the award must be confirmed (Geneseo Police Benevolent Assn, v Village of *872Geneseo, 91 AD2d 858, affd 59 NY2d 726), notwithstanding the fact that respondent has already paid the amount awarded. We would note, however, that the interest on such award is limited from the date of the award to the date of the payment. Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.